                             Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 1 of 23
AO 106(Rev. 01/09) Application for a Search Warrant

                                                                                                                                                           DISTfi
                                                   United States District Court                                                                 — FILED^
                                                                                              for the
                                                                       Western District of New York                                                       01 2018

                                                   In the Matter of the Search of
                               (Briefly describe the properly to he searched or identify the person by name and address.)                    ■^ilPlSTRlC^.
  Silver LG/Metro PCS Cell Phone with no identifiable number in a black protective
  case; black iPhone/Cricket cell phone, with no identifiable number, in a black
  protective case; black MuveMusic SIM card with no identifiable number; blue Case No. 18-mj- /
  MuveMusic SIM card with no identifiable number; and black SanDisk SIM card with
  no identifiable number


                                                    APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)'.

  See Attachment A, attached hereto and incorporated herein by reference.

located in the Western District of New York, there is now concealed (identify the person or describe the property to be seized)'.

  The items set forth in the Schedule of Items to be Seized, attached hereto as Attachment B and incorporated
  herein by reference.

The basis for search under Fed. R. Crim. P. 41(c) is (check one or more)'.
             lEI   evidence of a crime;
             K     contraband, fruits of crime, or other items illegally possessed;
             IE! property designed for use, intended for use, or used in committing a crime;
             □ a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of 21 U.S.C. §§ 841(a)(1), 843(b), 844(a) and 846.

The application is based on these facts:
             g]    continued on the attached sheet.
             □     Delayed notice of      days (give exact ending date if more than 30 days:
                   requested under 18 U.S.C. § 3103a, the basis of which is set forth o:                                                    d sheet.




                                                                                                                               Applicant's signature
                                                                                                            JOSEPH J. STROH
                                                                                                            Special Agent
                                                                                                            Homeland Security Investigations
                                                                                                                               Printed name and title



Sworn to before me and signed in my presence.

Date: November / .2018
                                                                                                                                   Judge's signature


                                                                                                            HONORABLE H. KENNETH SCHROEDER, JR.
City and state: Buffalo. New York                                                                           United States Magistrate Judge
                                                                                                                                 Printed name and Title
      Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 2 of 23




                                ATTACHMENT A




               DESCRIPTION OF SUBIECTS TO BE SEARCHED




                                SUBIECT PHONE 1

Silver LG/Metro PCS Cell Phone with no identifiable number in a black protective case.




                                    1
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 3 of 23




                                   SUBJECT PHONE 2



Black iPhone/Cricket cell phone, with no identifiable number, in a black protective case.




                                          a
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 4 of 23




                            SUBJECT SD CARDS 1, 2, 3


Black MuveMusic SIM card with no identifiable number ("SD Card 1"); blue MuveMusic
SIM card with no identifiable number("SD Card 2"); and black SanDisk SIM card with no
identifiable number("SD Card 3").



                                SO
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 5 of 23



                                    ATTACHMENT B



            SCHF.nTTT.F OF ITEMS TO BE SEARCHED FOR AND SEIZED


Items comprising evidence of, or property designed for use, intended for use, or used in
committing violations ofTitle 21, United States Code, Sections 841(a)(1), 843(b), 844(a)and
846, consisting of:

       a)     Records of telephone calls, including incoming, outgoing, and missed calls,
              phone contact addresses,email addresses and telephone numbers in directories,
              documents and files which reflect names,email addresses, addresses, telephone
              numbers and objects related to drug trafficking, and photographs regarding
              drug traflficking and drug trafficking associates contained in the cellular
              telephones;

       b)     Text messages and emails contained in the cellular telephones related to drug
              trafficking and drug trafficking associates; and

       c)     Records regarding the ownership and/or possession ofthe searched items.
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 6 of 23



                                          AFFroAvrr




STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS;
CITY OF BUFFALO   )




        I, JOSEPH J. STROH,being duly sworn, depose and state:



        1.    I am employed as a Special Agent("SA") for the Department of Homeland

Security ("DHS"), Homeland Security Investigations ("HSI"), Immigration and Customs

Enforcement("ICE"), since June 2009. I am currently assigned to the HSI Buffalo Border

Enforcement and Security Task Force ("BEST"), an HSI sponsored law enforcement task

force comprised oflocal, state, federal, and Canadian law enforcement officers co-located in

Buffalo, New York and tasked with combatting transnational criminal organizations

("TCOs") exploiting vulnerabilities of the shared international border. As such, I am an

investigator or law enforcement officer of the United States, within the meaning of Title 18,

United States Code, Section 2510(7), and I am empowered by law to conduct investigations

of, and to make arrests for, the offenses enumerated in Title 18, United States Code, Section

2516.    Furthermore, per the Interagency Cooperation Agreement between the Drug

Enforcement Administration ("DEA") and ICE/HSI, I am a cross-designated agent

authorized to investigate violations of Title 21, United States Code.



        2.    As a Special Agent, I attended the Federal Law Enforcement Training Center

("FLETC") completing the Criminal Investigator Training Program ("CITP") and ICE

Special Agent Training("ICE SAT"). During this training, I received detailed training, both
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 7 of 23



academic and practical application, in the areas of informant handling/debriefing, drug

packaging, pricing, importation, and trafficking methods. In addition, I received both

academic and practical application training in surveillance and counter surveillance

techniques/methods. I received legal instruction in Federal drug conspiracy laws, preparing

drug affidavits, the Controlled Substances Act, Fourth Amendment Searches and Seizures,

Federal Rules ofEvidence, and the execution ofsearch warrants.




       3.      Based on my training and experience, I am fanuliar with how controlled

substances are cultivated, manufactured, processed, packaged, distributed, sold and used

within the framework of drug trafficking and how drug traffickers utilize wire

communications to facilitate their illegal activities. I have participated in investigations which

have employed the interception of wire, oral, and electronic communications authorized by

the Federal courts in the Westem District of New York. While participating in these

investigations, I have reviewed and analyzed recorded conversations and records of drug

traffickers and money launderers. Through training and experience I have leamed and

become very familiar with the coded language used by dmg trafficking organizations to

conceal illegal activities from law enforcement. I am familiar with many ofthe methods and

techniques used by narcotics traffickers to launder and legitimize drug proceeds in an effort

to avoid law enforcement detection and other govemment mandated reporting requirements.



       4.      This affidavit is made in support ofa federal search warrant application for the

following cellular phones and subscriber identity modules or subscriber identification

modules("SIM"), widely known as a SIM cards, recovered during a vehicle inventory search

conducted foUowing the arrest of JAIBTUNTER: one(1) Silver LG/Metro PCS Cell Phone
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 8 of 23



with no identifiable number in a black protective case ("Subject Phone 1"); one (1) black

iPbone/Cricket cell phone, with no identifiable number, in a black protective case ("Subject

Phone 2")(collectively, the "Subject Telephones"); one(1)black MuveMusic SIM card with

no identifiable number("SD Card 1"); one(1)blue MuveMusic SIM card with no identifiable

number ("SD Card 2"); and one (1) black SanDisk SIM card with no identifiable number

("SD Card 3")(collectively, the "Subject SD Cards") currently stored within the custody of

HSI,located at 535 Washington Street, Buffalo, NY.



       5.     I have set forth only the facts that I believe are necessary to establish probable

cause to believe that the Subject Telephones and the Subject SD Cards, described above, are

evidence of, were used in committing, and/or contain evidence/fiuits/instrumentalities of

violations of21 U.S.C. § 841(a)(1)(possession with the intent to distribute, and to distribute,

cocaine, a Schedule II controlled substance); 21 U.S.C. § 843(b)(use of a communication

facility m furtherance of a controlled substance felony); 21 U.S.C. § 844(a)(simple unlawful

possession ofcocaine); and 21 U.S.C.§ 846(conspiracy to possess with the intent to distribute,

and to distribute, cocaine, a Schedule II controlled substance)(hereinafter, the "Enumerated

Offenses").



       6.     The information contained in this affidavit is based upon my participation in

the investigation and upon reports and information received from other law enforcement

officers and agencies. This affidavit is provided for the limited purpose of establishing

probable cause to support the attached search warrant application and therefore does not

contain each and every detail ofthe investigation.
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 9 of 23



                                  PROBABLE CAUSE


       7.     On October 14, 2017, HSI El Paso special agents seized 10 pressed powder

bricks destined for Buffalo, NY. Subsequent laboratory testing confirmed that the 10 pressed

powder bricks contained approximately 10 kilograms of cocaine. HSI El Paso and HSI

Buffalo subsequently coordinated and conducted a controlled delivery of 10 pressed powder

bricks (sham) on or about October 19, 2017, that resulted in the federal arrest of Eduardo

Valdez and the seizure of approximately $274,000 within the Western District of New York.



       8.     Through the continuing investigation, HSI identified             GILBERTO

ALARCON-HOLGUIN a/k/a BETO as the source of supply and EDGAR PAVIA as the

broker/distributor ofthe bulk quantity cocaine seized on October 14,2017. HSI has identified

ALARCON-HOLGUIN's and PAVIA's bulk quantity cocaine customer in Buffalo, NY,as

ADRIAN GOUDELOCK. PAVIA, GOUDELOCK, and ALARCON-HOLGUIN have

continued to utilize multiple cellular telephones to communicate with each other since the

October 2017 seizures. It also appears to your affiant that members ofthe TOO have become

familiar with law enforcement techniques and capabilities to identify and track cellular

devices used to facilitate criminal activities and are employing methods to avoid law

enforcement detection and identification.




       9.     Based on my training, experience, and conversations with other law

enforcement officers, individuals and organizations engaged in criminal activity utilize

various methods to avoid law enforcement detection and identification. Two basic methods

are: (1) the utilization and frequent replacement of "dirty" phones, and (2) switching or

replacing subscriber identity module("SIM")cards in a "dirty" phone. When using the term
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 10 of 23



"dirty" phone, your affiant is referring to a cellular telephone primarily, if not exclusively,

used to facilitate illegal activity between co-conspirators at risk ofarrest and prosecution. The

use of a "dirty" phone in this maimer is for the purpose of separating or "walling off'

associates conducting criminal activities from individuals who are part of the "criminal's"

identity and real life. Many times, "criminals" have moved on to the next "dirty" phone by

the time law enforcement is aware ofthe phone. The term "dirty" phone is synonymous with

the terms "bumer" and "drop" phones. When your affiant refers to replacing SIM cards,

your affiant is referencing the practice of physically removing a SIM card (containing the

international mobile subscriber identity or "IMSI")from a cellular telephone and replacing it

with a new SIM card (new IMSI) within the same cellular device. Cellular devices are

identified by an intemational mobile equipment identity("IMEI"). Based upon my training,

experience, and conversations with other law enforcement officers, I know this method to be

utilized by individuals engaged in narcotics trafficking as an inexpensive attempt to avoid

detection oflaw enforcement.




       10.    For example: Cellular Telephone A(IMEI#-A)is purchased and activated with

SIM card A (IMSI#-A). SIM card B (IMSI#-B) is purchased separately. SIM Card A is

removed from Cellular Telephone A, SIM card B is placed in Cellular Telephone A.

Although there are different cellular service numbers and different IMSI#s for each SIM card

(A and B), the cellular service provider maintains information both SIM cards were utilized

in the same cellular device, IMEI#-A.


       11.    Through the course of the investigation, HSI has employed a number of

investigative techniques to identify, obtain, and monitor the devices and communications of
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 11 of 23



and between PAVIA, GOUDELOCK, and ALARCON-HOLGUIN, including, but not

limited to, pen registers and trap and trace devices, cell-site simulators, historical and

precision location cell-site data, and wire interceptions.



       12.    Based on these efforts, HSI has been able to identify and update current phone

numbers associated with PAVIA, GOUDELOCK, ALARCON-HOLGUIN and monitor

their phone activity. On June 19, 2018, a phone call was intercepted, pursuant to judicial

authorization, between PAVIA and GOUDELOCK wherein they discussed the

coordination ofan imminent shipment of bulk cocaine to Buffalo, NY.



                             JUNE 21.2018 SURVEILLANCE


       13.    On June 21, 2018, HSI conducted surveillance of GOUDELOCK and

observed bim park his Mercedes SUV in a parking lot before meeting with a previously

unknown co-conspirator, later identified as JAI HUNTER. GOUDELOCK entered

HUNTER'S Dodge Durango and subsequently traveled to 310 Adams Street, Buffalo, NY.

Upon arriving at the Adams address, GOUDELOCK exited the Durango and was observed

speaking with two unidentified co-conspirators on the steps of the residence. At the end of

the conversation, one of the co-conspirators entered the residence while GOUDELOCK

retumed to HUNTER'S Durango. Shortly thereafter, the unknown co-conspirator exited the

residence and walked to HUNTER'S Durango carrying a large duffel bag, which appeared to

be heavily weighted. The unknown co-conspirator deposited the duffel bag into the Durango

while GOUDELOCK and HUNTER were seated in the front seats.
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 12 of 23



       14.    GOUDELOCK and HUNTER then departed Adams and traveled to an

apartment building located at 84 Elmwood Avenue. HUNTER was observed retrieving the

duffel bag from the rear of the vehicle and bringing it inside the building through the main

door, while GOUDELOCK waited in the vehicle. Shortly thereafter, HUNTER returned to

the vehicle. The Durango left and made a large circle to the east, making no stops, driving

around for 20 minutes, before returning to 84 Elmwood. Your affiant beheves that this was

an attempt to detect the presence oflaw enforcement following the Durango before returning

to 84 Elmwood.




       15.    Upon returning to 84 Elmwood, both GOUDELOCK and HUNTER entered

the apartment building located there. After approximately an hour, GOUDELOCK left the

address carrying a square-shaped bag (consistent with the shape of a kilogram brick) and

HUNTER exited the building carrying a white trash bag with blue tie handles.

GOUDELOCK returned to the Durango while HUNTER walked around the opposite side

of the building to a dumpster and discarded the bag he was carrying. After GOUDELOCK

and HUNTER entered the Durango and left the area,law enforcement retrieved the trash bag

with blue handles from the dumpster and discovered plastic and cellophane wrappings which

later tested positive for the presence of cocaine. Based on this, as well as the other

information, your affiant believes that on June 21, 2018, kilograms ofcocaine were obtained

by GOUDELOCK and HUNTER.
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 13 of 23



                          JULY 14. 2018 BORDER CROSSING


       16.    On July 14, 2018, at approximately 6:37 p.m., HUNTER was encountered by

United States Customs and Border Protection("GBP") at the Peace Bridge, Buffalo port of

entry, in the same white Dodge Durango (NY/HKC5298). The vehicle was operated by

Jasmine demons. The vehicle and occupants were referred to a secondary inspection

pursuant to an HSI Buffalo lookout record.



       17.    During the course ofthe secondary inspection, CBPOs discovered a toiletry bag

contained within a factory compartment located under the floor in the luggage compartment

of the vehicle. The toiletry bag was found to contain basic toiletry items as well as two (2)

cellular telephones.



       18.    HUNTER was not questioned about the multiple cellular telephones secreted

in a toiletry bag in a rear compartment of the vehicle. Your affiant believes one or both

occupants of the vehicle were attempting to conceal the two cell phones from CPB by hiding

the items in the manner described above.




                                JULY 25.2018 SEIZURE


       19.    On July 25, 2018, HSI conducted an operation that resulted in the seizure of

approximately 17 kilograms of cocaine, $664,960 in bulk cash, and three arrests in the

Westem District ofNew York. Communication intercepted over PAVIA's phone before and

after the seizure indicates that the cocaine was destined for GOUDELOCK.
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 14 of 23



       20.    During the operation, at or about 4:50 p.m., Erie County SheriflFs Office

("ECSO") deputies stopped known GOUDELOCK associate LANCE PARKER in

possession of approximately 17 kilograms of cocaine and placed him under arrest. In

addition, the driver of the tractor-trailer delivering the cocaine, ERIC YOUNG, and an

associate were arrested. $664,960 was recovered (the bulk of the money was contained in

individually labeled packages, including one marked "Eric")from YOUNG's truck.



       21.    Prior to the law enforcement seizure on July 25, 2018, at approximately 2:12

p.m., PAVIA called GOUDELOCK and discussed the imminent shipment of bulk cocaine

to Buffalo, NY. The following transcription is a portion ofthe intercepted conversation:

      PAVIA:                Uh, okay, it's fifty-two, out of those fifty-two you gorma
                            make uh—minus ten ...

       GOUDELOCK:           One in a ... I'm tumin' one into fifteen.

      PAVIA:                Yeah, it's stiU going to be fifty-one so it's going to be ...
                            it's still gonna be fifty-two package with uh, with his.

       GOUDELOCK:           Right. Youjust want me to write his name on his?

      PAVIA                 Yea,just write his name on it. Just uh ... make uh, tape
                            it, give it to him,just put Eric on it and that's about it. He
                            should be giving you seventeen 'cause they were going
                            seven to other person but I guess ... I don't know what
                            happened do I don't—they decided to give it to us.



       22.    Based upon my training, experience, familiarity with the modus operandi of

this TCO, conversations with other law enforcement officers, and on other intercepted

conversations, your affiant believes this conversation referred to packaging $15,000 for the

driver, ERIC YOUNG. PAVIA indicated to GOUDELOCK that there would be 51
         Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 15 of 23



bundles, plus a bundle labeled "Eric." Moreover, he informed GOUDELOCK that he would

be getting 17 kilograms of cocaine rather than the originally anticipated 10 kilograms.



        23.   At or about 4:52 p.m. on the date of the seizure, within minutes of the traffic

stop of PARKER, PAVIA received an incoming call from GOUDELOCK.                           The

communication was intercepted pursuant to 18-MR-216. The following is a transcript ofthe

call;


        GOUDELOCK:          [U/I] My cousin just saw them come up. The sheriffs
                            pulled him over.

        PAVIA:              What was that?


        GOUDELOCK:          [U/I] they pulling my cousin over.

        PAVIA:              Your cousin?


        GOUDELOCK:          Yeah, he said the sheriffs pulled him over.

        PAVIA:              Uh... did he have everything or how, how, how? What's
                            the thing? What's the deal?

        GOUDELOCK:           He had the, he, he had, he had the sh-, they gave him the
                             shit, he had that shit on him.

        PAVIA:               So he had, he has the product?

        GOUDELOCK:           Yeah.


        PAVIA:               And they pulled him over?

        GOUDELOCK:           Yeah, they pulled him over.

        PAVIA:               Fuck!




                                               10
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 16 of 23



      GOUDELOCK;            I was on the phone with him just to make sure he made it
                            back home safe and he's like, "Shit, cus! The fucking
                            sheriffs are puUing me over."

      PAVIA:                Holy shit! Man! Let me see what's the uh, let me know
                            what's going on. Let me know what's happened. They
                            got, they got their shit, right?

      GOUDELOCK;            Yeah,

      PAVIA:                They got their envelopes and all that shit?

      GOUDELOCK:            Yeah, they got their envelopes.




      24.     On July 25, 2018, at approximately 5:20 p.m., law enforcement personnel

conducting surveillance on the white Dodge Durango observed GOUDELOCK meeting

with the white Dodge Durango and entering the front passenger seat. Minutes later, the white

Dodge Durango stopped at a gas station and HUNTER exited the driver seat.

GOUDELOCK was still a passenger in the white Dodge Durango.



       25.    At or about 7:11 p.m., on the same date, PAVIA received another incoming

call from GOUDELOCK regarding PARKER'S arrest. The following transcription is a

portion ofthe intercepted conversation:

       GOUDELOCK:           I was talkin' to him on the phone, he said... he was like
                            five minutes away from home and he's like, he's like oh
                            shit, cuz, the sheriffs puUin' me over. Sheriffs don't
                            usually pull nobody over. You know what I'm sayin'?

      PAVIA:                Yeah, yeah -[Voices Overlap]

       GOUDELOCK:           So, he's like, "The sheriffs pullin' me over." So, that had
                            to be somethin' on they end. You know what I'm sayin'?



                                             11
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 17 of 23



       PAVIA                 Shit, well, well...what'cha think?        We keep going,
                             or...what you wanna do?

       GOUDELOCK             We can keep goin', but I say let's just chill for a few weeks
                             then.


Your affiant believes that GOUDELOCK is telling PAVIA that they should wait a few weeks

before continuing their drug trafficking activity.



       26.    HSI Buffalo applied for and was granted a GPS mobile tracking device(18-MJ-

5164), or a "tracking" warrant, for GOUDELOCK's black Mercedes-Benz on June 20, 2018.

HSI Buffalo also obtained "tracking" warrant(18-MJ-5148-01)for the white Dodge Durango

on June 28, 2018.




       27.    HSI reviewed the tracker data associated with GOUDELOCK's vehicle (18-

MJ-5164)and HUNTER'S Dodge Durango (18-MJ-5148-01) around the time the referenced

call took place (see ^25, supral pursuant to lawful court authorization. The data showed

GOUDELOCK's vehicle was located in or near a parking lot at McNeeley Way, Buffalo,

NY. This parking lot is located within a public housing complex,is only accessible by vehicles

using McNeeley Way,and is surrounded by buildings and/or vegetation on all sides, making

surveillance of the area extremely difficult, if not impossible, without being detected. Your

affiant believes GOUDELOCK's behavior reflects his efforts to lose or "shake" law

enforcement surveiUing him.



       28.     Over the next several hours, GOUDELOCK's vehicle did not move.

However, a review of prospective location information for one of his cellular phones

demonstrated the cellular device was "pinging" at or near the same location as HUNTER'S

                                               12
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 18 of 23



Dodge Durango at or about the same times. At 6:23 p.m., 6:24 p.m., and 6:25 p.m.,

GOUDELOCK's aforementioned phone "pinged" in an area encompassing HUNTER'S

residence at the same time HUNTER'S Dodge Durango reported at HUNTER'S residence.

This data is consistent with HUNTER picking up GOUDELOCK in the Dodge Durango

and transporting him to HUNTER'S residence.



      29.    On October 10, 2018, a four-count superseding indictment(18-CR-138-V) was

returned in the Western District of New York charging EDUARDO VALDEZ, EDGAR

PAVIA, ADRIAN GOUDELOCK, ERIC YOUNG, LANCE PARKER, and JAI

HUNTER with violations of Title 21, United States Code, Sections 841(a)(1) and 846; Title

18, United States Code, Sections 1956(h) and 2(4 Counts and 2 Forfeiture Allegations). A

federal arrest warrant was issued for HUNTER on that date.




      30.    On October 11, 2018, HUNTER was arrested by ECSO and HSI pursuant to

the federal arrest warrant. Following the arrest, the Dodge Durango(NY/HKC5298)driven

by HUNTER was impounded by the ECSO and an inventory search was conducted. During

the inventory search. Subject Phone 1 and Subject Phone 2 were located on the front

passenger seat. HUNTER'S wallet, containing his New York State driver's license, was also

recovered. The wallet contained SD Card 1, SD Card 2, and SD Card 3, among other

miscellaneous cards and documents. Subject Phone 1, Subject Phone 2, and the wallet with

contents were seized and turned over to HSI on October 11, 2018.




                                           13
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 19 of 23



                     SUMMARY OF RELEVANT TECHNOLOGY

       31.    A cellular telephone or mobile telephone is a handheld wireless device used

primarily for voice communication through radio signals. These telephones send signals

through networks oftransmitter/receivers called "cells," enabling communication with other

cellular telephones or traditional "landline" telephones. A cellular telephone usually includes

a "call log," which records the telephone number, date, and time of calls made to and from

the phone.



       32.    In addition to enabling voice communications, cellular telephones offer a broad

range of capabilities. These capabilities include, but are not limited to: storing names and

phone numbers in electronic "address books"; sending, receiving, and storing text messages

and email; taking, sending, receiving, and storing still photographs and moving video; storing

and playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Intemet. Cellular telephones

may also include global positioning system("GPS")technology for determining the location

of the device. Based on your affiant's training and experience, and the information learned

throughout this mvestigation, persons associated with drug trafficking organizations utilize

cellular telephones to communicate with others about the possession, transportation, and

distribution ofcontrolled substances, including cocaine.



       33.    According to Wikipedia, a Secure Digital card("SD card") is a non-volatile

memory card designed for use in portable devices. Such cards are often used in, among other

electronics, digital cameras, camcorders, video game consoles, and cellular phones. SD cards




                                              14
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 20 of 23



are manufactured with anywhere from 4 megabytes up to 2 terabytes of memory. The card's

asymmetrical shaped sides prevent inserting it upside down.



               SEEKING AUTHORIZATION TO SEARCH AND SEIZE


       34.    Based on my training, experience, and conversations with other law

enforcement officers, individuals engaged in drug trafficking often possess multiple cellular

phones. Drug traffickers and their co-conspirators commonly possess multiple cellular

phones in an effort to wall off family and friends and avoid detection and identification by

law enforcement, as further described in   9 and 10, supra.



       35.    Accordingly, the application seeks authorization to search for and seize all:

       a.     Records of telephone caUs, including incoming, outgoing, and missed
              calls, phone contact addresses, email addresses and telephone numbers
              in directories, documents and files which reflect names,email addresses,
              addresses, telephone numbers and objects related to drug trafficking,
              and photographs regarding drug trafficking and drug trafficking
              associates contained in the cellular telephones and SD cards;

       b.     Text messages and emails contained in the cellular telephones and SD
              cards related to drug trafficking and drug trafficking associates; and

       c.     Records regarding the ownership and/or possession of the searched
              items.




       36.    Based on my training, my experience, my participation in other narcotics

investigations, my participation in this investigation, and my discussions with other

experienced law enforcement personnel, I have learned that significant narcotics traffickers,

such as traffickers ofcocaine and other controlled substances, frequently maintain in portable

mobile communication and storage devices incoming and outgoing calls and text messages.



                                             15
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 21 of 23



addresses, email addresses and telephone numbers in directories, documents and files which

reflect names, email addresses, addresses, telephone numbers, and objects related to drug

trafficking, and photographs regarding drug trafficking and drug trafficking associates in their

cellular telephones.



       37.    Based on your affiant's experience, there is probable cause to believe the

Subject Phones and the Subject SD Cards are evidence of and/or contain evidence of the

Enumerated Offenses. There is probable cause to believe HUNTER utilized these cellular

devices to contact GOUDELOCK and other co-conspirators and used the SD cards to store

information regarding the conspiracy to distribute and to distribute cocaine. As such,I believe

that the Subject Phones and Subject SD Cards described above contain evidence of the

Enumerated Offenses that have been committed by HUNTER and others.



       38.    Based on your affiant's knowledge and training and the experience of other

agents with whom I have discussed this investigation, I know that in order to completely and

accurately retrieve data maintained in cellular telephones hardware or software, to ensure the

accuracy and completeness of such data, and to prevent the loss of the data either from

accidental or intentional destruction, it is often necessary that the cellular telephones, related

instructions in the form of manuals and notes, as well as the software utilized to operate such

a device, be seized and subsequently processed by a qualified specialist in a laboratory setting.




                                               16
        Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 22 of 23



                          ANALYSIS OF ELECTRONIC DATA


       39.    The search warrant applied for would authorize the seizure ofelectronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B) ofthe Federal Rules of Criminal Procedure.



       40.    Searching the cellular telephones for the evidence described above may require

a range ofdata analysis techniques. In some cases, it is possible for agents to conduct carefuUy

targeted searches that can locate evidence without requiring a time-consuming manual search

through unrelated materials that may be commingled with criminal evidence. For example,

agents may be able to execute a "keyword" search that searches through the files stored in a

cellular telephone for special words that are likely to appear only in the materials covered in

the warrant by looking for particular directory or file names. In other cases, however, such

techniques may not yield the evidence described m the warrant. Suspected criminals have the

ability to mislabel or hide information and directories, encode communications to avoid using

key words, attempt to delete files to evade detection, or take other steps designed to frustrate

law enforcement searches for information. These steps may require agents to conduct more

extensive searches, such as scanning areas ofthe device's memory not allocated to listed files,

or opening every file and scanning its contents briefly to determine whether it falls within the

scope of the warrant. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques appear necessary to locate and retrieve the evidence

described above.




                                               17
          Case 1:18-mj-00168-HKS Document 1 Filed 11/01/18 Page 23 of 23



         41.   It should be noted that due to the level of encryption that is anticipated on the

Subject Phones, the process to extract the information from the phones may lead to the

destruction of the phones themselves.



         42.   Because this warrant seeks only permission to examine devices already in law

enforcement's possession, the execution of this warrant does not involve the physical

intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.



         WHEREFORE,based upon the foregoing, your affiant submits that there is probable

cause to believe that the Subject Phones and Subject SD Cards are evidence of, and/or contain

evidence of the Enumerated Offenses, and/or evidence of other co-conspirators involved in

the Enumerated Offenses, which have been and continue to be committed.




                                            JOSEPH J. STROH
                                            Special Agent
                                            Homeland Security Investigations


Sworn to before me


this       dav of November,_2018.
   /I



        lORABLE'l^: KEBINE I'H SOTROEDER,JR.
United States Magistrate Judge




                                               18
